DETAILED ACTION
Status of the Claims
Claims 19-20, 55, 57, 69-84 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 19, 69-70, 72, 76, 78, 83 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega (US 5912865) in view of Arcelus (US 6149602), in view of Babashan (US 20090054751), in view of Clarysse (US 20140257058).
Regarding claim 19, Ortega disclosed a watch case comprising 
a wrist-wearable device comprising: 
A watch case is arranged with a periphery having a lobe and a recess to cooperate with the human anatomy and ergonomics.  A specially shaped watch case provides a means to couple a wristwatch to a wrist bone. (Abs.)
a heart rate sensor configured to detect a heart rate; 
a first screen configured to display … a numeric indicator of the heart rate; and 
Optical sensors probe the tissue of the wearer and may be used to detect the pulse and pulse rate.  Thus, ones heart rate may be made available to the wearer via a numeric display on the face of the watch.  (col. 1, line 12-16)
Ortega did not disclose an electrocardiogram (ECG) sensor configured to detect an ECG;
a first screen configured to display the ECG;
The QRS detector finds the R-waves in the electrocardiogram signal and calculates the heart rate from them (Sun, Y. et. al., "Microcontroller-Based Real-Time QRS Detection," Biomedical Instrumentation and Technology 1992; 26:477-484).  This QRS detector routine is activated through the interrupt routine and returns the processed information to the interrupt routine to be displayed.  Referring to FIGS. 9A and 9B, Block 300 computes an activity function based on the first-order backward difference d[n].  If s[n] denotes the current ECG sample. (col. 6, line 53-62) { The QRS detector thus an electrocardiogram (ECG) sensor}
The four menu functions are "ECG," "HOLD," "HR," and "SETUP." These functions are shown as boxes on the lower part of the display 10.  (col. 8, line 21-24) {also see Fig. 1 for displaying ECG}
Ortega and Arcelus are considered to be analogous art because they pertain to wearable physiological monitoring device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate an electrocardiogram (ECG) sensor configured to detect an ECG; a first screen configured to display the ECG for Ortega’s device in order to provide additional physiological information to the user.
Ortega did not disclose a wireless transmitter configured to transmit data indicating the heart rate and the ECG …; and 
an external device comprising: 
a wireless receiver configured to receive the data indicating the heart rate and the ECG …; and 
a second screen configured to display the heart rate and the ECG.

Babashan teaches a touchless sensor for physiological monitor device wherein [0083] Other wireless hand held devices may also be used. The cell phone 612 maybe also configured to receive and display other information from the heart rate monitor 600. Configuring a cell phone to receive information from the heart rate monitor 600 may be achieved using well known implementation methods, such as using cell phone 612 processor (not shown) readable software instructions stored the memory (not shown) of the cell phone 612. {The cell phone 612 thus an external  device; receive and display other information from the heart rate monitor 600 thus using a wireless receiver , which is transmitted by a wireless transmitter}
Ortega and Babashan are considered to be analogous art because they pertain to wearable physiological monitoring device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a wireless transmitter configured to transmit data indicating the heart rate and the ECG …; and an external device comprising: a wireless receiver configured to receive the data indicating the heart rate and the ECG …; and a second screen configured to display the heart rate and the ECG for Ortega’s device so that the data could be remotely monitored. 
Ortega did not disclose a cloud based network;
Clarysse teaches a physiological sensing system wherein [0066] In other embodiments, the smartphone and/or the one or more devices described herein may not be equipped with an operating system. For example, the smartphone and/or the devices may be connected to a cloud computing or communication network. In such a configuration, all or some of the communication and operation of system components may take place via the cloud rather than locally.

Regarding claim 69, the claim is interpreted and rejected as claim 19. {see a watch in the cited Abs.}
Regarding claim 70, the claim is interpreted and rejected as claim 19. {see cellphone in [0083] of Babashan}
Regarding claim 72, the claim is interpreted and rejected as claim 19.
Regarding claim 76, the claim is interpreted and rejected as claim 69.
Regarding claim 78, the claim is interpreted and rejected as claim 72.
Regarding claim 83, the claim is interpreted and rejected as claim 76.


Claims 20, 57, 73, 75, 79, 82 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega (US 5912865) in view of Arcelus (US 6149602), in view of Babashan (US 20090054751), in view of Clarysse (US 20140257058), in view of Shuler (US 8100834).
Regarding claim 20, Ortega did not disclose an oximetry sensor configured to detect a blood oxygenation, 
wherein the first screen is further configured to display a numeric indicator of the blood oxygenation, 
wherein the data indicating the heart rate and the ECG further indicates the blood oxygenation, and wherein the second screen is further configured to display the blood oxygenation.
First, Babashan teaches further [0050] The various embodiments may further include a monitoring physiological parameters, such as heart rate and blood oxygen levels, using pulse oximetry technology.  This device may be constructed as a relatively small and portable device worn on the wrist or other area of the body or face (e.g., sunglasses) of the user, or as a larger device temporarily or permanently installed in a stationary exercise machine (e.g., treadmill, rowing machine, etc.). {pulse oximetry technology thus an oximetry sensor}
the microcontroller is configured to receive blood oxygen measurements and convey that information to the display. (claim 9)
Second, referring to Fig. 20, Shuler teaches a system for monitoring oxygenation levels wherein oxygenation levels 2025 of a compartment of interest according to one exemplary embodiment of the invention. (col. 29, line 14-16) {Fig. 20 show 2025 is a numeric number of oxygenation levels}
In the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (e) "Obvious To Try" - Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In this case, there only a finite number of method known to display oxygenation levels, i.e. numerical or non-numerical.
Ortega and Shuler are considered to be analogous art because they pertain to physiological monitoring device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate an oximetry  for Ortega’s device in order to additional physiological information to the user.
Regarding claim 57, Ortega did not disclose a blood pressure sensor configured to detect a blood pressure,
 wherein the first screen is further configured to display a numeric indicator of the blood pressure, 
wherein the data indicating the heart rate and the ECG further indicates the blood pressure, and wherein the second screen is further configured to display the blood pressure.
Shuler teaches further that In addition to tracking compartment oxygen levels, the processor and display unit 420 may receive data from a blood pressure monitor 445.  The blood pressure monitor 445 may be coupled to a probe 440 that takes pressure readings from the patient at one or more locations, such as, but not limited to, an arm with a cuff, a needle in the volar wrist, the brachium (arm) via a sphygmomanometer, or arterial line.  The probe 440 can be any one of a number of devices that can take blood pressure readings, such as, but not limited to, automated inflating pressure cuffs (sphygmomanometer), arterial lines, and the like.  Similarly, other types of blood pressure monitors 445 are not beyond the scope of the invention.  (col. 14, line 55-66) {The probe 440 can be any one of a number of devices that can take blood pressure readings thus a blood pressure sensor}
a numeric number of blood pressure}
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a blood pressure sensor configured to detect a blood pressure,  wherein the first screen is further configured to display a numeric indicator of the blood pressure, wherein the data indicating the heart rate and the ECG further indicates the blood pressure, and wherein the second screen is further configured to display the blood pressure for Ortega’s device in order to additional physiological information to the user.
Regarding claim 73, the claim is interpreted and rejected as claim 20.
Regarding claim 75, the claim is interpreted and rejected as claim 57.
Regarding claim 79, the claim is interpreted and rejected as claim 73.
Further, Clarysse teaches wherein [0066] In other embodiments, the smartphone and/or the one or more devices described herein may not be equipped with an operating system. For example, the smartphone and/or the devices may be connected to a cloud computing or communication network. In such a configuration, all or some of the communication and operation of system components may take place via the cloud rather than locally.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a cloud based network for Ortega’s device in order to utilize existing infrastructure.
Regarding claim 82, the claim is interpreted and rejected as claim 75.
to a cloud computing or communication network. In such a configuration, all or some of the communication and operation of system components may take place via the cloud rather than locally.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a cloud based network for Ortega’s device in order to utilize existing infrastructure.

 
Claims 55, 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega (US 5912865) in view of Arcelus (US 6149602), in view of Babashan (US 20090054751), in view of Clarysse (US 20140257058), in view of Chou (US 20100191074).
Regarding claim 55, Ortega did not disclose wherein the wrist-wearable device further comprises a processor configured to: generate an alarm by comparing the heart rate or ECG to an alarm limit.
Chou teaches a physiology monitoring system wherein [0081] Alternatively, the alarm signal also can be automatically produced by the system. For example, the processing unit can periodically check the physiological signals transmitted from the biosignal collecting units, which are related to life sign monitoring, such as, units for measuring breath, body temperature, and EKG ( heart rate) so that as the physiological signal, e.g., heart rate, is lower or higher than a preset threshold, the processing unit can automatically generate an alarm signal, for example, 
Ortega and Chou are considered to be analogous art because they pertain to physiological monitoring device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the wrist-wearable device further comprises a processor configured to: generate an alarm by comparing the heart rate or ECG to an alarm limit for Ortega’s device for warning people around the user.
Regarding claim 80, the claim is interpreted and rejected as claim 55.
Regarding claim 81, Ortega did not disclose transmitting, by the wrist-wearable device to the cloud-based network, data indicating the alarm.
First, Chou teaches a physiology monitoring system wherein [0081] Alternatively, the alarm signal also can be automatically produced by the system. For example, the processing unit can periodically check the physiological signals transmitted from the biosignal collecting units, which are related to life sign monitoring, such as, units for measuring breath, body temperature, and EKG ( heart rate) so that as the physiological signal, e.g., heart rate, is lower or higher than a preset threshold, the processing unit can automatically generate an alarm signal, for example, a sound, for warning people around the user, or the alarm signal can further be transmitted through the network for notifying a remote monitoring personnel or rescue system.
Second, Clarysse teaches a physiological sensing system wherein [0066] In other embodiments, the smartphone and/or the one or more devices described herein may not be equipped with an operating system. For example, the smartphone and/or the devices may be connected to a cloud computing or communication network. In such a configuration, all or some 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate transmitting, by the wrist-wearable device to the cloud-based network, data indicating the alarm for Ortega’s device for notifying a remote monitoring personnel or rescue system.


Claims 71, 77, 84 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega (US 5912865) in view of Arcelus (US 6149602), in view of Babashan (US 20090054751), in view of Clarysse (US 20140257058), in view of Tran (US 20130172691).
Regarding claim 71, Ortega did not disclose wherein the wrist-wearable device is configured to detect a location of the wrist-wearable device, and wherein the data further indicates the location of the wrist-wearable device.
Tran teaches health monitoring appliance wherein [0195] The wearable appliance has an indoor positioning system and processes these signals to determine a location (e.g., latitude, longitude, and altitude) of the monitor and, presumably, the patient. This location could be plotted on a map by the server, and used to locate a patient during an emergency, e.g. to dispatch an ambulance.
Ortega and Tran are considered to be analogous art because they pertain to physiological monitoring device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the wrist-wearable device is configured to detect a location of the wrist-wearable device, and wherein the data further 
Regarding claim 77, the claim is interpreted and rejected as claim 71.
Regarding claim 84, the claim is interpreted and rejected as claim 77.
Further, Clarysse teaches wherein [0066] In other embodiments, the smartphone and/or the one or more devices described herein may not be equipped with an operating system. For example, the smartphone and/or the devices may be connected to a cloud computing or communication network. In such a configuration, all or some of the communication and operation of system components may take place via the cloud rather than locally.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a cloud based network for Ortega’s device in order to utilize existing infrastructure.


Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Ortega (US 5912865) in view of Arcelus (US 6149602), in view of Babashan (US 20090054751), in view of Clarysse (US 20140257058), in view of Shuler (US 8100834), in view of Chou (US 20100191074).
Regarding claim 74, the claim is interpreted and rejected as claim 55.




Response to Arguments
Applicant’s arguments with respect to claim(s) 19-20, 55, 57, 69-84 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/HONGMIN FAN/
Primary Examiner, Art Unit 2685